Citation Nr: 1600917	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for malaria.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, to include as secondary to malaria.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an eye disability, to include as secondary to malaria.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for a heart disability, to include as secondary to malaria.

6.  Entitlement to service connection for an eye disability, to include as due to the ingestion of chloroquine or as secondary to malaria.
REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  An August 2009 rating decision denied entitlement to service connection for entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability, the Veteran did not appeal those decisions in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the August 2009 rating decision is new and relates to unestablished facts necessary to substantiate the Veteran's claims for entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claims of entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the issues of entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
	
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the August 2009 rating decision, nor did he file a timely appeal to the August 2009 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In an August 2011 rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the August 2009 denial of malaria was the RO's finding that the evidence did not demonstrate that it was incurred in or caused by active duty service.  Entitlement to service connection for a heart disability and entitlement to service connection for an eye disability were denied based on the fact that they were claimed as secondary to malaria, which was not service connected.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the August 2009 rating decision that addresses these bases or provides other theories of entitlement.

Evidence submitted and obtained since the August 2009 rating decision includes written lay statements and hearing testimony from the Veteran.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran's claimed disabilities are related to active duty service.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for malaria, entitlement to service connection for a heart disability, and entitlement to service connection for an eye disability, are reopened.  Justus, 3 Vet. App. at 512-13.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for malaria is reopened and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disability is reopened and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an eye disability is reopened and, to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claims; thus, as the Board herein reopened the claims, the issues should be remanded for the RO to contemplate the claims on the merits.  

Additionally, the record does not show that VA examinations were performed in connection with the Veteran's claims.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With respect to malaria, the Veteran has submitted a private treatment report from an infectious disease specialist, Dr. D. George, dated February 2008.  In this report, Dr. George notes that based on the Veteran's symptoms of relapsing fever and chills for approximately 50 years after being stationed in Korea, it is likely that he has malaria, specifically plasmodium vivax malaria with hepatic hypnozoites.  Additionally, the Veteran has also submitted service treatment records which indicate that he was hospitalized in Korea in 1954.  While the available record providing the most information about this episode is regrettably nearly illegible, it does appear to indicate that while gastroenteritis was initially suspected and a common cold was ultimately diagnosed after eight days of hospitalization, the treating clinician noted that malaria was the most likely cause of the Veteran's symptoms.  As such, the Board finds remand is warranted in order to obtain a VA examination and opinion with respect to whether the Veteran has a current diagnosis of malaria and if so, if it is related to his active duty service.  See id.  

With respect to a heart disability, the Veteran has submitted private treatment records indicating that he has been treated for cardiac conditions.  Additionally, the Veteran's service treatment records indicate that he had an unusual prominence of the pulmonary artery upon discharge.  Furthermore, the Veteran has submitted general medical articles regarding a link between cardiac conditions and malaria.  As such, the Board finds remand is warranted in order to obtain a VA examination and opinion regarding whether a current heart disability may be related to the Veteran's active duty service or to malaria.  See id.  

With respect to an eye disability, the Veteran asserts that he has eye issues as a result of malaria or as a result of chloroquine, a drug used for the prevention and treatment of malaria and which the Veteran's service treatment records indicate he was prescribed.  In support of his assertion, the Veteran has submitted general medical articles which suggest a detrimental effect of chloroquine on the eye.  As such, the Board finds remand is warranted in order to obtain a VA examination and opinion regarding whether a current eye disability may be related to the Veteran's active duty service, to malaria, or to the ingestion of chloroquine.  See id.  

Additionally, the Veteran testified during his June 2015 hearing that he received continuous treatment through VA.  However, no VA treatment records are of record.  As such, the Board finds the RO must obtain the Veteran's VA treatment records upon remand.

Furthermore, the February 2008 treatment report from Dr. George indicated that the Veteran would be returning for follow-up treatment.  The record also contains an order from Dr. George for a blood test to determine the presence of malaria.  However, it is unclear whether the Veteran ever returned to Dr. George or underwent a blood test.  If so, it is likely that any such records would be relevant to the determination of service connection for the claimed disabilities.  As such, upon remand, with the Veteran's assistance, the RO should attempt to obtain all outstanding treatment records from Dr. George and any other private care provider identified by the Veteran.

Finally, the Veteran has submitted some of his service treatment and personnel records, but it is unclear whether they are complete.  The record reflects that many of his records may have been destroyed by fire.  However, it does not appear that the RO has exhausted all avenues to obtain any extant service treatment records or made a formal finding as to their unavailability.   On remand, the RO should attempt to obtain a complete copy of the Veteran's service treatment and personnel records, including records of his hospitalization in Korea, and if efforts to do so are futile, produce a formal finding of unavailability of the Veteran's complete service medical records, and notify the Veteran of their unavailability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from Dr. George and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain any private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain and associate with the record the Veteran's complete service treatment and personnel records, including records of his hospitalization in Korea.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment and personnel records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2015) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

4.  After completing the above development, schedule the Veteran for a VA examination to determine the current nature and etiology of any malaria.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether the Veteran currently has manifestations of malaria and, if so, as to whether it is at least as likely as not (50 percent probability or more) that any malaria began in service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on any available service treatment records regarding the Veteran's hospitalization and treatment in 1954.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any heart disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide all diagnoses, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disability began in service, was caused by service, or is otherwise related to service.  The examiner must comment on the notation regarding the prominence of the pulmonary artery upon separation.

Additionally, if malaria has been diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disability was caused or aggravated by malaria.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any eye disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide all diagnoses, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability began in service, was caused by service, or is otherwise related to service, to include as due to the ingestion of chloroquine.

Additionally, if malaria has been diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability was caused or aggravated by malaria.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  After all development has been completed, re-adjudicate the claims of entitlement to service connection malaria, entitlement to service connection for a heart disability, to include as secondary to malaria, and entitlement to service connection for an eye disability, to include as secondary to malaria.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


